Per Curiam.
The case of Thurber v. Chambers (60 N. Y., 29), determined that a judgment is not complete until the costs are taxed and entered at the foot of the decree; and consequently the time to appeal did not run until the service of a copy of that decree as provided by the act after it is complete.
If the party desired to avail himself of the judgment and to make it necessary that the notice of appeal should be served within thirty days after the entry, he should have served notice of waiver of costs, with service of a copy of the decree as it then stood.
• The order should be affirmed with ten dollars costs and disbursements.